Citation Nr: 1105894	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for colon cancer, for the 
purposes of accrued benefits.  

3.  Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from January 1969 to March 1976, to include active duty in 
Vietnam.  He died in December 2001, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Ft. Harrison, Montana.  The Board, in an August 2004 decision, 
denied the appellant's claims.  The appellant appealed to the 
U.S. Court of Appeals for Veterans Claims (Court), which vacated 
and remanded the claim pursuant to a joint motion for remand.  
The Board, in April 2006, remanded the claim in satisfaction of 
that order.  Subsequently, the Board conducted development in 
March 2009 and in June 2010, and all actions required by the 
Court and Board have been satisfied.  The claim is ripe for 
appellate review.  

The appellant appeared at a Videoconference hearing in March 2004 
before a Veterans Law Judge (VLJ) who is now retired.  The 
appellant has indicated that she does not wish to have a hearing 
with another VLJ.  



FINDINGS OF FACT

1.  A certificate of death shows that the Veteran died in 
December 2001 as a result of colon cancer; service connection was 
not in effect for any disorder at the time of the Veteran's 
death.  

2.  The preponderance of the evidence of record shows that the 
Veteran's colon cancer was diagnosed six months prior to his 
death in December 2001, and that scientific studies from the 
National Academy of Sciences have not found a direct link between 
herbicide exposure and gastrointestinal tumors.  

3.  The Veteran was not in receipt of a 100 percent disability 
evaluation for 10 years prior to his death (his death was more 
than five years after his service separation).  There is no legal 
entitlement to benefits under 38 U.S.C.A. § 1318.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

2.  Service connection for colon cancer, for the purposes of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107, 5121 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312, 
3.1000 (2010)

3.  Dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318, is not warranted.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  In this case, the appellant was informed about the 
information and evidence not of record that is necessary to 
substantiate her claims.  In addition, the appellant received 
notice regarding the evidence and information needed to establish 
a disability rating and effective dates, as outlined in Dingess-
Hartman.   

The appellant is represented by the Vietnam Veterans of America 
(VVA), and that organization is presumed to have knowledge of 
what is necessary to substantiate a claim for service connection.  
Neither the appellant nor her representative has pled prejudicial 
error with respect to the content or timing of VCAA notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the appellant in obtaining evidence 
needed to substantiate her claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA and private opinions.  
There is no indication of any additional relevant evidence that 
has not been obtained; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2010).

The Board notes that certain additional notice requirements 
attach in the context of a claim for DIC benefits based on 
service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp 
v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  
Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will depend 
upon the information provided in the claimant's application.

In the current case, the appellant has asserted that herbicide 
exposure in Vietnam caused her husband's fatal colon cancer.  She 
does not assert that her husband had any service-connected 
disabilities, or that any other disorder had a causal role in the 
Veteran's death.  Indeed, she has demonstrated that she has 
actual knowledge of the requirements necessary to substantiate a 
claim for service connection for the cause of the Veteran's death 
by the nature of her arguments. As this is the case, any failure 
to send a letter compliant with Hupp is harmless error, and will 
not preclude the Board from rendering a decision.   

Legal Criteria-Service Connection for the Cause of Death

Applicable law provides that service connection will be granted 
if it is shown that the veteran had a disability resulting from 
an injury experienced or a disease contracted in the line of 
duty, or for aggravation in the line of duty of a preexisting 
injury or disease, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a Veteran has served for 90 days or more during a period of 
war and a malignant tumor (including lung cancer) becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).
Under the relevant law, to establish service connection for the 
cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).

A contributory cause of death, however, is inherently not related 
to a principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be shown 
that there was a causal link. Id.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
receive careful consideration as a contributory cause of death, 
the primary cause being unrelated, from the view of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render a person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death. Id.

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Legal Criteria-Service Connection/Accrued Benefits

Certain periodic monetary benefits to which a Veteran was 
entitled at death, or those based on evidence in the Veteran's 
claims folder at the date of death, shall be paid to certain 
named beneficiaries, ordinarily the Veteran's spouse, children or 
dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Pursuant to 38 U.S.C.A. § 5121(c), an application for accrued 
benefits must be filed "within one year after the date of [the 
veteran's] death."  See also 38 C.F.R. § 3.1000(c).

"To be entitled to accrued benefits, a spouse must show that the 
veteran was entitled to the 'periodic monetary benefits' 'at 
death[,] under existing ratings or decisions, or those [benefits] 
based on evidence in the file at date of death . . . and due and 
unpaid. . . .'  38 U.S.C. § 5121(a)." Quiamco v. Brown, 6 Vet. 
App. 304, 307 (1994).

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Furthermore, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis-Service Connection for Cause of Death/Accrued 
Benefits

At the time of the Veteran's death in December 2001, he had a 
pending claim for entitlement to service connection for colon 
cancer.  The Veteran's surviving spouse asserts that because the 
Veteran's death was caused by colon cancer, service connection 
for the cause of death should be granted.  The appellant 
specifically asserts that exposure to herbicides in Vietnam 
ultimately caused the Veteran's demise.  She does not argue that 
colon cancer began in service or from any other incident or event 
in service except for exposure to herbicides.  

The Veteran served in the United States Air Force during the 
Vietnam War, and had service in Vietnam.  Evidence indicates that 
he participated in OPERATION RANCH HAND, which was the military 
codename for Agent Orange spraying operations.  There is thus no 
doubt that the Veteran was presumed to have been exposed to 
herbicides.  

The Veteran's sole cause of death, listed on the December 2001 
death certificate, is colon cancer.  The disease had a duration 
of six months before it ultimately caused the Veteran to expire.  
During the Veteran's life, he had no service connected 
disabilities, and had only applied for service connection for 
colon cancer within several months of his death in 2001.  

Although the Veteran clearly had Vietnam service, his fatal colon 
cancer is not one of the disorders for which service connection 
can be granted solely on the basis of his service in Vietnam (and 
his presumed exposure to herbicides therein).  See 38 C.F.R. 
§§  3.307, 3.309.  

In support of her contentions, the appellant submitted a 
September 2005 letter from the Veteran's private physician, 
Harvey C. Swanson, M.D.  Dr. Swanson stated that the Veteran was 
under his care at the time of diagnosis and treatment for colon 
cancer.  This doctor indicated that the Veteran had no particular 
risk factors for the development of colon cancer, and that there 
was significant chemical exposure in service.  Based on this, the 
examiner stated that herbicide/chemical exposure "could, as 
likely as not, have been a factor" in the onset of fatal colon 
cancer.  The appellant also submitted a letter from Robert A. 
Wolff at MD Anderson Cancer Center of the University of Texas, 
which was written for another Veteran, and which states that 
dioxin exposure was "a possible cause" for colon cancer for 
that individual.  No reference is made to the Veteran that is the 
subject of this appeal.  

The Board, in an attempt to fully develop the claim, requested an 
expert opinion from an oncologist with the Veterans Health 
Administration (VHA).  Unfortunately, the returned opinion (April 
2009) was that of a gastroenterologist, and in fairness to the 
Veteran, a second medical opinion was requested.  It is noted 
that the VHA opinion was well-articulated and reasoned, and given 
that a board-certified gastroenterologist is highly trained in 
matters affecting the large intestine, the opinion is still of 
significant probative value despite the procedural shortcomings.   
Those shortcomings were that the opinion was not authored by an 
oncologist, and that the 2005 medical opinion was not discussed.  
To remedy the situation, an Independent Medical Examiner's 
opinion (IME) was returned in June 2010 from an oncologist on 
staff at the University of Massachusetts (UMass).  This opinion 
satisfied the procedural deficiencies in the earlier VHA opinion; 
however, the Board notes that both the VHA and IME opinion are 
particularly helpful in resolving the issues on appeal.  

Essentially, the VHA gastroenterologist and UMass oncologist 
agreed that there is no association between colon cancer and 
dioxin/herbicide exposure based on the studies conducted by the 
National Academy of Sciences.  The VHA gastroenterologist 
reviewed the Veteran's post-service disease history, and stated 
that based upon the medical findings in the record, he was 
convinced that the Veteran had primary adenocarcinoma of the 
colon, with little suspicion of metastasis from a distant site in 
the GI tract.  The reason for this, the doctor stated, is the 
evidence of adenomatous histology with mucin production that 
confined the tumor to a GI site origin.  The VHA 
gastroenterologist went on to state that colon cancer is highly 
prevalent in the U.S. population, and that the Veteran carried a 
"potential proportional genetic risk and sporadic point mutation 
risk reflective of the greater population."  The doctor 
concluded that although the Veteran had clear contact with 
herbicides, exposure to Agent Orange is "not invoked or 
suspected as a causative factor."  

The UMass oncologist essentially duplicates the well-reasoned 
opinion of the VHA gastroenterologist.  The same National Academy 
of Sciences (NAS) study is referenced, and this doctor also 
states the preponderance of cases of colon cancer in the general 
U.S. population as evidence against a herbicide-related cause to 
the Veteran's terminal disease.  This physician states that the 
condition is so highly prevalent, that no causative agent has 
been solidy identified, although the epidemiologic evidence 
presented by the NAS weighs against a finding of a relationship 
to herbicide exposure.  With regard to the 2005 private 
physician's letter, the IME oncologist specifically states that, 
based on the high rate of colon cancer in society, it is "not 
scientifically valid" to attribute colon cancer to herbicide 
exposure.  

The 2005 physician's letter states that the Veteran had no other 
risk factors for colon cancer, and thus his herbicide exposure 
was a "possible cause" for his fatal disease.  This is 
speculative at best, and in light of the two opinions by the VA 
gastroenterologist and private IME oncologist, is not 
particularly helpful to the appellant.  Indeed, the two 
specialist medical opinions note that medical studies were 
conducted by NAS, and that GI tumors are not considered to be 
influenced by herbicide exposure.  The specialists went on to 
note that other than this affirmative declaration of a non-
relationship, there are no true "risk factors" for the 
causation of the disease which is so prevalent in American 
society.  The 2005 opinion was specifically determined not to be 
based on scientific evidence by the IME oncologist, and given how 
equivocal and short that internist's opinion is, the Board must 
conclude that the VHA and IME opinion carry much greater weight.  
As such, the preponderance of the evidence is against the 
appellant's claims.  

The appellant has not been shown to possess the medical 
qualifications necessary to speak competently on the etiology of 
her late husband's colon cancer.  Under certain circumstances, a 
layperson is competent to identify a simple medical condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer).  In this case, however, a layperson is not 
competent to address the medical issue under appeal.  That is, 
the etiology of colon cancer is not a simple medical question, 
and thus is not something which can be assessed by someone 
without extensive medical training.  Given this, the appellant's 
contentions regarding a link between colon cancer and in-service 
herbicide exposure have to be considered as not very probative.  

Simply put, the Veteran developed fatal colon cancer years after 
his service separation, and the preponderance of the evidence is 
against a finding that herbicide exposure in Vietnam had any 
causal relationship to the ultimate development of colon cancer 
and the subsequent death caused by that disease.  Thus, the Board 
must deny the claims of service connection for colon cancer for 
the purposes of accrued benefits, and for the cause of the 
Veteran's death.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
appellant's claims.  38 U.S.C.A. § 107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Criteria and Analysis-38 U.S.C.A § 1318

Where a Veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to benefits.  
Benefits are payable to the surviving spouse of a "deceased 
Veteran" in the same manner as if the death were service-
connected. 38 U.S.C.A. § 1318(a).  A deceased Veteran for 
purposes of this provision is a Veteran who dies not as the 
result of the Veteran's own willful misconduct, and who either 
was in receipt of compensation, or for any reason (including 
receipt of military retired pay or correction of a rating after 
the Veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years from 
the date of the Veteran's separation from service.  The total 
rating may be schedular or based on unemployability.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).

The above decision denies service connection on an accrued basis 
for colon cancer, and the Board notes that service connection was 
not in effect for any disability during the Veteran's lifetime.  
Thus, he was not continuously rated totally disabled for 10 or 
more years preceding his death, and consequently, the appellant 
is not legally entitled to payment of DIC benefits under 
38 U.S.C.A. § 1318.  As a matter of law, the claim must be 
denied.  



ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  

Entitlement to service connection for colon cancer, for the 
purposes of accrued benefits, is denied.  

Entitlement to dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318 is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


